                                                 United States District Court
                                            EASTERN DISTRICT OF CALIFORNIA                                 or.r o2 201a
                                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                  EASTERN DiSTRICT OF CALIFORNIA

                                                                )                                              DEPU~
                   United States of America                     )
                              vs.                               )   Case No. 1:18-cr-00080-DAD-BAM-001
                                                                )
                        Antonio Becerra

                      CONSENT TO MODIFY CONDITIONS OF RELEASE
    I,        Antonio Becerra         , have discussed with               Francisco J. Guerrero        , Pretrial Services
    Officer, modifications of my release conditions as follows:
                                                 f

    The condition requiring the defendant to participate in the curfew component of the Location Monitoring
    Program with electronic monitoring or other location verification system is removed. The defendant shall
    continue to make payments for the monitoring costs until his monitoring services have been paid in full. All
    other conditions not in conflict with this order shall remain in full force and effect.



    I consent to this modification of my release conditions and agree to abide by this modification.


    ~~
     tgnature of Defendant
                                                 /&-2-1~                                          ·--. /o!;./lr?
                                                                                                       Date
                                                 Date



    I have reviewed the ·conditions and concur that this modification is appropriate.

    , .t3vt.J1k -4 ~~ ~daVti£> AI~
    Signature of Assistant     ed States Attorney                                              Date
    Melanie
         I
            Alsworth

                                    itions with my client and concur that this modification is appropriate .
                                      .. -·-··



    Signature of Defense Counsel                                                               Date
    David A. Torres
/



        !                                               ORDER OF THE COURT
    ~he above modification of conditions ofrelease is ordered, to be effective on              __
                                                                                                          I
                                                                                                 ,o__;_(z___,__l_~_____
    D The above modification of conditions of release is not ordered.

                   dicial Officer                                                              Date
                 . Attorney's Office, Defense Counsel, Pretrial, Services
